Exhibit 10.2
DOLE FOOD COMPANY, INC.
GRANT NOTICE FOR 2009 STOCK INCENTIVE PLAN
PERFORMANCE SHARES
FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the number of performance shares
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Dole Food Company, Inc. 2009 Stock Incentive
Plan (the “Plan”) and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Participant, each as
amended from time to time. Each performance share subject to this Award
represents the right, pursuant to Section 9 of the Plan, to receive one share of
the Company’s common stock, par value $0.001 (the “Common Stock”), subject to
the conditions set forth in this Grant Notice, the Plan and the Standard Terms
and Conditions. This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions.

     
Name of Participant:
   
 
   
Grant Date:
  November 29, 2010
 
   
Target number of performance shares subject to the Award:
   
 
   
Performance Cycle:
  January 1, 2011 to December 31, 2013
 
   
Vesting Schedule:
  The Award vests with respect to earned performance shares on the date the
Administrator certifies the achievement of the performance-based vesting
criteria
 
   
Performance-Based Vesting Criteria
  The number of performance shares earned will be determined based on the
performance criteria and schedule set forth on Attachment A hereto

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

                  DOLE FOOD COMPANY, INC.            
 
         
 
Participant Signature    
By
 
 
           
Title:
          Address (please print):    
 
 
 
           
 
         
 
   
 
         
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



DOLE FOOD COMPANY, INC.
STANDARD TERMS AND CONDITIONS FOR
PERFORMANCE SHARES
These Standard Terms and Conditions apply to the Award of performance shares
granted pursuant to the Dole Food Company, Inc. 2009 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Administrator
that specifically refers to these Standard Terms and Conditions. In addition to
these Terms and Conditions, the performance shares shall be subject to the terms
of the Plan, which are incorporated into these Standard Terms and Conditions by
this reference. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

1.   TERMS OF PERFORMANCE SHARES       Dole Food Company, Inc., a Delaware
corporation (the “Company”), has granted to the Participant named in the Grant
Notice (including Attachment A thereto) provided to said Participant herewith
(the “Grant Notice”) an opportunity to earn a target number of performance
shares (the “Award” or the “Performance Shares”) specified in the Grant Notice.
Each Performance Share represents the right, pursuant to Section 9 of the Plan,
to receive one share of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), upon the terms and subject to the conditions set forth in
the Grant Notice, these Standard Terms and Conditions, and the Plan, each as
amended from time to time. For purposes of these Standard Terms and Conditions
and the Grant Notice, any reference to the Company shall include a reference to
any Subsidiary.   2.   VESTING OF PERFORMANCE SHARES       The Award shall not
be vested as of the Grant Date set forth in the Grant Notice and shall be
forfeitable unless and until otherwise vested pursuant to the terms of the Grant
Notice and these Standard Terms and Conditions. After the Grant Date, subject to
termination or acceleration as provided in these Standard Terms and Conditions
and the Plan, the Award shall become vested as described in the Grant Notice
with respect to that number of Performance Shares earned as set forth in the
Grant Notice and Attachment A thereto. Notwithstanding anything contained in
these Standard Terms and Conditions to the contrary, upon the Participant’s
Termination of Employment for any reason (including by reason of death,
Retirement or Disability), any then unvested Performance Shares (after taking
into account any accelerated vesting under Section 12 of the Plan or any other
agreement between the Participant and the Company (including any accelerated
vesting to which the Participant is entitled in the event of a “Qualified
Termination” under a Change of Control Agreement between the Participant and the
Company), if applicable) held by the Participant shall be forfeited and canceled
as of the date of such Termination of Employment.   3.   SETTLEMENT OF
PERFORMANCE SHARES       Earned and vested Performance Shares shall be settled
by the delivery to the Participant or a designated brokerage firm of one share
of Common Stock per earned and vested

 



--------------------------------------------------------------------------------



 



    Performance Share as soon as reasonably practicable following the vesting of
such Performance Shares, and in all events no later than March 15 of the year
following the year in which the Performance Cycle (as set forth in the Grant
Notice) ends (unless delivery is deferred pursuant to a nonqualified deferred
compensation plan in accordance with the requirements of Section 409A of the
Code).   4.   RIGHTS AS STOCKHOLDER       The Participant shall have no voting
rights or the right to receive any dividends with respect to shares of Common
Stock underlying earned or unearned Performance Shares unless and until such
shares of Common Stock are reflected as issued and outstanding shares on the
Company’s stock ledger.   5.   RESTRICTIONS ON RESALES OF SHARES       The
Company may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by the Participant or
other subsequent transfers by the Participant of any Common Stock issued in
respect of earned and vested Performance Shares, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.   6.   INCOME TAXES       The Company shall not
deliver shares in respect of any earned Performance Shares unless and until the
Participant has made arrangements satisfactory to the Administrator to satisfy
applicable withholding tax obligations. Unless the Participant pays the
withholding tax obligations to the Company by cash or check in connection with
the delivery of the Common Stock, withholding may be effected, at the Company’s
option, by withholding Common Stock issuable in connection with the vesting of
the Performance Shares (provided that shares of Common Stock may be withheld
only to the extent that such withholding will not result in adverse accounting
treatment for the Company). The Participant acknowledges that the Company shall
have the right to deduct any taxes required to be withheld by law in connection
with the delivery of the Performance Shares from any amounts payable by it to
the Participant (including, without limitation, future cash wages).   7.  
NON-TRANSFERABILITY OF AWARD       The Participant represents and warrants that
the Performance Shares and any shares of Common Stock issued in respect of the
Performance Shares are being acquired by the Participant solely for the
Participant’s own account for investment and not with a view to or for sale in
connection with any distribution thereof. The Participant further understands,
acknowledges and agrees that, except as otherwise provided in the Plan or as
permitted by the Administrator, the Performance Shares may not be sold,
assigned, transferred, pledged or otherwise directly or indirectly encumbered or
disposed of.

3



--------------------------------------------------------------------------------



 



8.   OTHER AGREEMENTS SUPERSEDED       The Grant Notice, these Standard Terms
and Conditions and the Plan constitute the entire understanding between the
Participant and the Company regarding the Performance Shares. Any prior
agreements, commitments or negotiations concerning the Performance Shares are
superseded.   9.   LIMITATION OF INTEREST IN SHARES SUBJECT TO PERFORMANCE
SHARES       Neither the Participant (individually or as a member of a group)
nor any beneficiary or other person claiming under or through the Participant
shall have any right, title, interest, or privilege in or to any shares of
Common Stock allocated or reserved for the purpose of the Plan or subject to the
Grant Notice or these Standard Terms and Conditions except as to such shares of
Common Stock, if any, as shall have been issued to such person upon vesting of
the Performance Shares. Nothing in the Plan, in the Grant Notice, these Standard
Terms and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Participant any right to continue in the Company’s employ or
service nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.   10.   GENERAL       In the event that
any provision of these Standard Terms and Conditions is declared to be illegal,
invalid or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid and enforceable, or otherwise deleted, and the remainder of these
Standard Terms and Conditions shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
      The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
      These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.       These Standard Terms and Conditions
shall be construed in accordance with and governed by the laws of the State of
Delaware, without regard to principles of conflicts of law.       In the event
of any conflict between the Grant Notice, these Standard Terms and Conditions
and the Plan, the Grant Notice and these Standard Terms and Conditions shall
control. In the event of any conflict between the Grant Notice and these
Standard Terms and Conditions, the Grant Notice shall control.

4



--------------------------------------------------------------------------------



 



    All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.   11.   ELECTRONIC DELIVERY       By executing the Grant Notice, the
Participant hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, and the Performance Shares via Company web site or other electronic
delivery.

5



--------------------------------------------------------------------------------



 



Attachment A

6